Citation Nr: 1014891	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-14 042A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1975, from December 1990 to September 1991, and from November 
1992 to June 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from    an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

In July 2009, the Veteran withdrew his appeal for entitlement 
to service connection for refractive error before the appeal 
was certified to the Board. 

In February 2010, the Veteran cancelled his scheduled 
videoconference hearing with the undersigned. 


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of these appeals was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of entitlement 
to service connection for a left shoulder disorder by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal of entitlement 
to service connection for arthritis by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of an appeal of entitlement 
to service connection for tuberculosis by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2009).  

In the present case, the appellant has withdrawn these 
appeals and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals and 
they are dismissed.


ORDER

The appeal for entitlement to service connection for a left 
shoulder disorder is dismissed.

The appeal for entitlement to service connection for 
arthritis is dismissed.

The appeal for entitlement to service connection for 
tuberculosis is dismissed.



		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


